EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 8-10, 12 and 16-18 allowable. The restriction requirement between species A1-A6, B1-B2, and C1-C3 , as set forth in the Office action mailed on 06/12/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/12/2020 is withdrawn.  Claims 4-7, 11-15 and 18 , directed to  Species A2-A6 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Peter Klobuchar on 01/04/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please amend claims 1, 14, and 15 as shown below. All other claims remain unchanged from applicant’s claims dated 09/08/2021. 
Claim 1 (Currently Amended) A system for mixing and distributing air in an aircraft cabin, comprising:
	a supply line within a supply line construction, comprising:
		a first internal air supply line having an elongated form extending in a longitudinal direction with opposing ends wherein one opposing end of the first internal air supply line is connected to a first source of a fluid flow, and
		a second air supply line at least partially surrounding the first internal air supply line having an elongated form extending in the longitudinal direction with opposing ends wherein a first opposing end of the second air supply line is connected to a second source of a fluid flow, wherein the first opposing end of the first internal air supply line and the first opposing end of the second air supply line are located at a common end of the supply line within a supply line construction,
and
	a mixed air distribution system for mixing the air supplied from the first internal air supply line and the second air supply line and for distributing the mixed air,
		the mixed air distribution system comprising a plurality of outlet lines for the outlet of mixed air into the aircraft cabin,
	the first internal air supply line and the second air supply line each comprising  a plurality of outlets spaced longitudinally along the length of the system which in each case discharge into the mixed air distribution system, and
	the first internal air supply line and the second air supply line being thermally coupled.
Claim 14 (Currently Amended) The system according to claim 13, wherein the flexible material is formed of a flexible woven material.
Claim 15 (Currently Amended) The system according to claim 14, wherein a support structure is provided, said support structure positioning the flexible line walls of at least one of the first internal air supply line, the flexible line walls of the second air supply line, or the flexible line walls of the mixed air distribution system relative to one another.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Current prior art of record fails to teach the supply ends of the two supply lines being at the same end and is further silent regarding a plurality of outlets distributed along the system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762